Title: 14th.
From: Adams, John Quincy
To: 


       I attended at the office only in the forenoon; the after part of the day being employ’d in rigging for the ball. I had sent a billet to Miss H. Greenleaf requesting the honor of waiting upon her. She was not engaged, and I was taken at my word; which will teach me to be sincere. It was late before I could get a carriage, and when I went for my Lady, I found, all the rest of the family were gone: which was against me again.
       The ball rooms were too small. Not one quarter of the Ladies could dance at a Time. I danced enough myself, and made out to affront three or four Ladies, which is much in my favour. Townsend took cold in making the preparations for this ball, and was so unwell, that at about 11 o’clock, he went home and consigned his Lady, Miss L. Knight, to me. She being very agreeable, was upon the whole I believe, more the object of my attentions than another Lady: this cannot now be helped and whatever is, is right.
       Between 3 and 4 in the morning, the remainder of the com­pany retired; Putnam lodged with me. The party was perfectly agreeable.
      